c - - - - - - - - - - - - - - --     - -- - -- - ----·-   + •   -   •-+--•

                Case 4:20-cv-00245-DPM Document 22 Filed 01/04/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

          DANIELLE CRAIN, Individually and on
          Behalf of All Others Similarly Situated                              PLAINTIFF


          v.                       No. 4:20-cv-245-DPM

          ARKANSAS QUALITY THERAPY CO.;
          COREY KIMBROUGH; and TROOPER
          TOLBERT                                                            DEFENDANTS

                                       JUDGMENT
               Crain' s complaint is dismissed with prejudice. The Court retains
          jurisdiction until 6 August 2021 to enforce the parties' settlement.
